Campbell, J.
The questions in this case are covered by the decision in Kelley v. Richardson, ante, 430, and the judgment must be affirmed.
Champlin and Long, JJ., concurred with Campbell, J.
Sherwood, C. J.
My views expressed in Kelley v. Richardson apply to this case, so far, in my judgment, as to make a reversal necessary.
*479Morse, J.
Ia this case, nearly, if not identically, the same hypothetical question was put to witnesses as the one considered in the case of Turnbull v. Richardson, ante, 400, under the same objection as in that case.
The cross-examination of Fred Baker was also admitted without putting in his direct testimony, and against the protest of defendant’s counsel.
For the reasons stated in Turnbull v. Richardson, I think the judgment should be reversed, and a new trial granted.